NUMBER 13-20-00504-CV

                             COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


GLENN J. DEADMAN,                                                             Appellant,

                                            v.

MICHAEL TRACY AND
ANNICE TRACY,                                                                 Appellees.


                     On appeal from the 36th District Court
                          of Aransas County, Texas.


                                        ORDER
                Before Justices Longoria, Hinojosa, and Silva
                              Order Per Curiam

       Upon further review of the clerk’s record and conducting additional research, after

this appeal was submitted to the Court for its consideration on the briefs, the Court has

concluded that it improvidently granted appellant’s motion for extension of time to file the

notice of appeal. Therefore, the Court hereby withdraws and strikes its ruling and notice
granting the extension, sent on January 19, 2021, from the record.

       The Court and the Clerk of the Court view with disfavor and deep regret the delay

and expense that this error has caused the parties. It is always our goal to efficiently and

timely handle the appeals before the Court. However, we are required to address potential

jurisdictional defects when discovered. See State ex rel. Best v. Harper, 562 S.W.3d 1, 7

(Tex. 2018) (“[W]e must consider issues affecting our jurisdiction sua sponte.”). In the

absence of a timely filed notice of appeal, we are without jurisdiction to address the merits

of the appeal and can take no action other than to dismiss the appeal for want of

jurisdiction. See Mitschke v. Borromeo, No. 21-0326, __ S.W.3d __, __, 2022 WL

1510317, at *7 (Tex. May 13, 2022) (“[T]he absence of a timely notice of appeal prevents

the appellate court from ever exercising jurisdiction in the first place. . . . Without

jurisdiction, the court of appeals is powerless to entertain an appeal, no matter how grave

the error.”).

       Therefore, after due review of the record and consideration of the applicable law,

it appears that the appeal has not been timely perfected. See TEX. R. APP. P. 4.2, 26.1,

26.3; see also TEX. R. CIV. P. 306a(4),(5). Pursuant to Texas Rules of Appellate

Procedure 26.1, 26.3, and 37.1, appellant is hereby given notice of this defect so that

steps may be taken to correct the defect, if it can be done. See TEX. R. APP. P. 26.1, 26.3,

37.1

       Appellant is ordered to file a letter brief in support of its motion for extension of time

to file the notice of appeal which was filed on November 20, 2020, or to otherwise cure

the defect, if it can be done, within fifteen days from the issuance of this Order. If appellant

files a letter brief, appellees shall have ten days to file a letter brief in response. If appellant
                                                 2
fails to file a letter brief, or otherwise cure the defect, this appeal shall be dismissed. See

id. 42.3(a), (c).

                                                                 PER CURIAM


Delivered and filed on the
8th day of July, 2022.




                                              3